Citation Nr: 1124392	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.   Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a left lower extremity disability, to include a disability of the left hip and left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from January 1984 to September 1989, from May 1993 to September 1993, and from August 2002 to August 2003, with additional service in the Army National Guard.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted service connection for bilateral hearing loss, evaluated as noncompensable (0 percent disabling), with an effective date for service connection of April 27, 2007, and which denied a claim for service connection for a left lower extremity disability, to include a disability of the left hip and left knee.  The Veteran appealed the issues of entitlement to an initial compensable rating, and the denial of the claim for service connection.

In November 2010, the Veteran was afforded a hearing before the undersigned rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002).

The issue of entitlement to service connection for a left lower extremity disability, to include a disability of the left hip and left knee, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has no more than level I hearing in his right ear, and no more than level I hearing in his left ear.  
CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In March 2008, a second VCAA letter was sent.  In this regard, the June 2007 VCAA notice was issued in association with the Veteran's claim for service connection for hearing loss, and this claim was granted in November 2007.  In cases, such as the instant one, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess, 19 Vet. App. at 491, 493.  

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Initial Compensable Evaluation

The Veteran asserts that he is entitled to an initial compensable evaluation for his service-connected bilateral hearing loss.  He has testified that he has difficulty hearing such that he often must ask people to repeat themselves, and that he has difficulty hearing in crowds and noisy environments.  He testified that his hearing symptoms have stayed "approximately the same" since his VA examination in November 2007.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2010), the Veteran's service treatment reports show that in 2002, he was shown to have hearing loss, and that he was profiled as a result, with a prohibition against exposure to noise in excess of 85 dBA or weapon firing without use of hearing protection.  

In November 2007, the RO granted service connection for bilateral hearing loss, evaluated as noncompensable, with an effective date for service connection of April 27, 2007.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

In connection with his claim for bilateral hearing loss, the Veteran was afforded a VA audiological examination in November 2007.  This report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
25
25
50
LEFT
N/A
15
15
35
75

These results show an average decibel loss of 30 in the right ear and 35 in the left ear.  Speech recognition ability was 92 percent, right ear, and 96 percent, left ear performed with the Maryland CNC word list.  The diagnosis was bilateral hearing loss, with a notation of a sensorineural hearing problem.  

In this case, applying the results of the November 2007 audiological examination to Table VI yields a Roman numeral value of I for the right ear, and I for the left ear.  

The Board finds that an initial compensable evaluation for bilateral hearing loss is not warranted.  The aforementioned test results show that the Veteran's hearing in the right ear is consistent with no more than level I hearing, and that the hearing in the Veteran's left ear is consistent with no more than level I hearing.  See 38 C.F.R. § 4.85.  As such, an initial compensable rating is not warranted.  Id., Tables VI and VII.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  

Although the examination does show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an initial compensable evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports an initial compensable rating.  

The Veteran's contentions presented on appeal have been accorded due consideration; however, the Board concludes that the recent findings discussed above are more probative of the current level of disability.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the November 2007 examiner specifically noted the Veteran's complaint regarding a difficulty understanding speech in noise.  While the November 2007 examiner did not specifically address the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran and, as such, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

While the November 2007 examiner failed to address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record, to specifically include the March 2005 VA examination report as well as the Veteran's own testimony at his November 2010 Board hearing, adequately addresses this issue.  Therefore, while the November 2007 examination is defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  In this regard, the Veteran has not raised the issue of an extraschedular evaluation, nor does the evidence suggest that this issue has been raised in this case.  There is simply nothing in the record to suggest extraschedular is warranted.  The evidence, overall, indicates that the examination report is adequate in evaluating the nature and extent of the Veteran's disability.  While the Board would not dispute the fact that the Veteran has difficulties with his hearing, the critical question is whether the Veteran's hearing impacts his ability to function in the workforce to a compensable degree.  Based on audiometric testing of the Veteran's hearing, the Board does not find that the Veteran meets the minimum criteria for a compensable evaluation.  As such, the Board finds that the applicable schedular criteria and not inadequate.

In deciding the Veteran's claim for an initial compensable evaluation, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's bilateral hearing loss evaluation should be increased for any separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence does not show that the Veteran had a worsening of his bilateral hearing loss at any distinct time during the appeal period, such that an initial compensable rating is warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

An initial compensable rating for service-connected bilateral hearing loss is denied.  



REMAND

With regard to the claim of entitlement to service connection for a left lower extremity disability, to include a disability of the left hip and left knee, the Veteran has testified that he was initially injured while on active duty in 1983, when he stepped in a pothole and fell.  He stated that he has had continuous hip and knee pain since that time.  

The Board first notes that at his hearing, the Veteran indicated that there should be a relevant "line of duty" report in his records that was "probably" dated in 1999.  A line of duty (LOD) report dated in or about 1999 is not of record.  Although the Veteran has submitted a number of service treatment reports, none of them include a LOD report dated in or about 1999.  

The Veteran's service treatment reports, and his personnel file, have been obtained, which cover both his active duty service, as well as his service in the National Guard.  This evidence includes a DA Form 2173 ("statement of medical examination and duty status"), dated in May 1993, which shows that the Veteran sustained a left foot injury while on inactive duty training.  The Veteran's National Guard personnel files do not clearly identify any specific periods of inactive duty training, or active duty for training, dated after 1987.  
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA). 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(24).

On remand, the Veteran should be requested to clarify whether he sustained any relevant injury while on INACDUTRA, or ACDUTRA, other than his May 1993 left foot injury, and, if so, that he identify the date of the injury an whether a LOD report was created.  Thereafter, any additional development should be carried out, if warranted, to ensure that all relevant service records have been obtained, and that all relevant claimed periods of INACDUTRA, or ACDUTRA, have been verified.  

The Veteran's service treatment reports show treatment for left knee symptoms in April 1984 (during active duty).  As for relevant treatment that is not dated during active duty, there is a report of a left foot injury that was incurred while running in May 1993 (prior to his second period of active duty).  Between 1999 and 2001, service treatment reports (from National Guard service), and private medical reports, show that he was treated for low back and left hip symptoms, with notations of a normal 1999 hip X-ray, a negative 1999 magnetic resonance imaging (MRI) study of the lumbar spine, a 1999 sacroiliac (SI) bone scan that was within normal limits, a March 2001 left hip and pelvic X-ray that was unremarkable, as well as notations that his symptoms were related to sciatic nerve irritation, and that he had sacroiliitis.  His treatment included SI joint injections.  In 2000 and 2001, he received profiles for left hip symptoms.  A June 2001 Medical Evaluation Board Proceeding report shows that the Veteran was returned to duty with a diagnosis of sacroiliitis, and that he received a profile for this disorder.  Post-active duty evidence includes VA progress notes, dated in 2005, that contain findings of trochanteric bursitis, and patellofemoral syndrome.  

VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In determining whether the duty to assist requires that a VA medical examination be provided or that a medical opinion be obtained, the Court has stated that such development is required when the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran has asserted that he has had ongoing left lower extremity symptoms since his service.  His service treatment reports show treatment for left knee symptoms while on active duty in April 1984, and there are a number of medical reports showing treatment for left lower extremity symptoms since that time.  The Board therefore finds that it is necessary to afford the Veteran an examination to determine the nature, extent, and etiology of any and all left lower extremity pathology, to include review of the claims files, including any and all records newly obtained by this remand.  See
 38 C.F.R. § 3.159(c)(4) (2010).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to clarify whether he sustained any relevant injury while on inactive duty training, or active duty for training, other than his May 1993 left foot injury, and, if so, that he identify the date of the injury.  Thereafter, any additional development should be carried out, if warranted, to ensure that all relevant service records have been obtained, and that all relevant claimed periods of inactive duty training, or active duty for training, have been verified.  

2.  After any records identified in #1 have been associated with the claims file, the appellant should be scheduled for a left lower extremity examination to determine the etiology of any diagnosed disorder.  The claims folder must be sent to the examiner for review, and the examiner must state in the evaluation report that he/she has reviewed the claims files.  

The examiner should provide the following opinion: whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the appellant has a left lower extremity disability, to include a disability of the left hip and left knee, that is related to any of his periods of active duty (from January 1984 to September 1989, from May 1993 to September 1993, and from August 2002 to August 2003), or to any verified injury incurred during a verified period of inactive duty training, or active duty for training.  All opinions must be accompanied by a thorough rationale.  If the examiner cannot express any part of the requested opinion, the examiner should fully explain the reasons therefor.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  Readjudicate the issue of entitlement to service connection for a left lower extremity disability, to include a disability of the left hip and left knee.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


